internal_revenue_service number release date index number ------------------------------------- ------------------------------------------- -------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no --------------- telephone number --------------------- refer reply to cc psi plr-131422-18 date date legend x state date date date date date date date a b c -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- --------- ------------------------ -------- ----------------- -------------------------- ---------------------- ----------------------- ---------------------- ---------------------- --------------------------- -------------------- ----------------- --------------------- plr-131422-18 d e --------------------- ------------------------------------ agreement agreement -------------------------------------------------------------------------------------------- ------------------ -------------------------------------------------------------------------------------------- ------------------------------------------ dear ------------ this letter responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states x was organized on date as a corporation under the laws of state on date a b c and d each assigned one share of x to e which was taxed as a partnership for u s federal tax purposes effective date x converted to a limited_partnership organized under the laws of state on date x elected to be taxed as an association_taxable_as_a_corporation effective date on date a b c and d and their spouses holding community_property interests in the x shares filed form_2553 election by a small_business_corporation for x to be treated as an s_corporation effective date e did not sign and submit form_2553 although e was a shareholder as of date as of date e was an ineligible shareholder under sec_1361 effective on date a b c d and e signed a partnership_agreement agreement agreement included provisions in contemplation of x being treated as a partnership for federal_income_tax purposes however the applicability of those provisions was not limited to such a situation agreement included the following partnership provisions article ix providing for the increase decrease maintenance and transfer of capital accounts in accordance with sec_1_704-1 of the income_tax regulations article x a providing for federal_income_tax purposes each item_of_income gain loss and deduction will be allocated among the partners in the same manner as its correlative item of ‘book’ income gain loss or deduction is allocated pursuant to this article x article x b providing in part a ll items of income gain loss deduction and credit of the partnership as determined for federal_income_tax purposes shall be allocated among the partners in accordance with their respective percentage partnership interests article xi a providing in part distributable cash may be distributed at the sole discretion of the general_partner among the partners pro_rata in plr-131422-18 accordance with their sharing ratios and article xvii c providing in part after all allocations of income gains losses and deductions pursuant to article x liquidation distributions shall be made to the partners in payment of the positive balances in their capital accounts these provisions applied during the period when x intended to be treated as an s_corporation until date when agreement replaced agreement before date x redeemed all of d’s shares effective on date a b c and e signed a partnership_agreement agreement agreement included provisions in contemplation of x being treated as a partnership for federal_income_tax purposes however the applicability of those provisions was not limited to such a situation agreement included the following partnership provisions article viii b providing for the increase decrease maintenance and transfer of capital accounts in accordance with sec_1_704-1 of the income_tax regulations article viii c providing e xcept as otherwise provided profit and loss for such fiscal_year shall generally be allocated among the partners in proportion to their respective sharing ratios at the time the allocation is made article v l defining in part sharing ratio to mean the ratio of a partner’s capital_account to the capital accounts of all partners each partner’s sharing ratio is subject_to change over time as provided in this agreement article viii d providing in part distributable cash if and when there is any shall generally be distributed to the partners pro_rata to their partnership interests at the time the distribution is made article v i defining in part partnership_interest to mean the ownership_interest in the partnership including without limitation his right to a distributive_share of the profits and losses distributions and the property of the partnership and article viii d providing u pon liquidation of the partnership and after adjusting capital accounts to reflect unrealized gains or losses the remaining partnership property shall be distributed to the partners in accordance with their capital_account balances these provisions applied from date during the period when x intended to be treated as an s_corporation until date x represents that its s election on date may have been ineffective due to an ineligible shareholder and a second class of stock and if not ineffective that its s election may have terminated on date due to a second class of stock x represents that the following corrective actions were taken on date a and b assigned their membership interests in e to c the remaining member causing e to be treated as an entity disregarded from c for u s federal_income_tax purposes and on date x converted to a corporation under the laws of state x represents that the conversions on date and date each qualified as an f reorganization within the meaning of sec_368 x requests three rulings first the ineffectiveness of the x’s s election caused by e being taxed as a partnership on date was inadvertent within the meaning of sec_1362 and x will be treated as an s_corporation from date and thereafter second the ineffectiveness of the x’s s election due to the provisions of agreement was plr-131422-18 inadvertent within the meaning of sec_1362 and x will be treated as an s_corporation from date and thereafter third the termination of the x’s s election due to the provisions of agreement was inadvertent within the meaning of sec_1362 and x will be treated as an s_corporation from date and thereafter x represents that the possible ineffectiveness and termination of its s election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x also represents that x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent invalid election rule as provided under sec_1362 of the code that may be required by the secretary x and its shareholders represent that they have filed all returns consistent with x being an s_corporation law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock an s_corporation_election is not effective if there is an ineligible shareholder at any time during the taxable_year for which the election is to be effective see sec_1_1362-6 example a shareholder who disposes of stock in an s_corporation is treated as the shareholder for the day of the disposition see sec_1_1377-1 sec_1_1361-1 provides in part that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws plr-131422-18 and binding agreements relating to distribution and liquidation proceeds collectively governing provisions sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 and the regulations thereunder provide relief for an ineffective s_corporation_election ie treating the ineffective election as effective or inadvertent termination of an s_corporation_election provided the following conditions are met a the corporation made an election under sec_1362 that was ineffective or was terminated b the service determines that circumstances resulting in the ineffectiveness or termination were inadvertent c steps were taken by the corporation to qualify it as a small_business_corporation within a reasonable period of time after discovery of the ineffectiveness or termination event and d the corporation and all shareholders agree to any adjustments that the service may require for the period conclusion based on the facts submitted and representations made we conclude that the s election filed on date and intended to be effective on date was ineffective the s election for x was ineffective because on date e held x shares failed to sign and submit form_2553 electing s status for x and was an ineligible s_corporation shareholder under sec_1361 in addition x's s election was ineffective because x had more than one class of stock due to the partnership provisions in agreement if x’s s election had been effective x’s s election would have terminated on date because x had more than one class of stock due to partnership provisions in agreement which was effective on date we conclude the ineffectiveness of the s election for x due to e being an ineligible shareholder was inadvertent within the meaning of sec_1362 we also conclude that the ineffectiveness of x's s election as a result of agreement creating a second class of stock was inadvertent within the meaning of sec_1362 we also conclude that the termination of x’s s election as a result of agreement creating a second class of stock was inadvertent accordingly under sec_1362 x will be treated as an s_corporation from date and thereafter provided the s election for x is otherwise valid plr-131422-18 and has not terminated under sec_1362 such relief is conditioned upon filing a completed form_2553 to make an s election for x to be effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the submitted form_2553 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely by joy spies joy spies senior technician reviewer branch passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
